DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 07/13/2021 have been accepted by the examiner.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 09/21/2021.  The information disclosed therein was considered.


Allowable Subject Matter  
Claims 2-21 are allowable. 
Regarding claim 2,

Gianconi et al (US20150249454 FIG 1; [0024-0026] discloses receiving a first set of clock signals (IP,IN), generating, based at least in part of the first set of clock signals, a plurality of clock signals ([0024] discloses each clock signals are separated by 90 degree); adjusting a duty cycle of at least one of the plurality of clock signals (IP and IN, are feed into 101 and Outp and Outn are adjusted);  receiving a second set of clock signals (Qp, and Qn). 
	Tomar et al (US10218343 FIG 1 & 3; col 27, lines 47-62; discloses 340 controls a signal cycle, and drive the output circuity 110 such that the 154 phase shifts one transition within a cycle; wherein 100 adjust a duty cycle to an input clock signal by phase shifting of high or low rising within the input put clock signal; further discloses FIG 7; discloses STEPS 706, 710 and 712; receiving low pass filter signals, determining signals that has higher duty cycle, and response to comparison, determining corrective direction).

	Ma et al (US20180006636 FIG 3; discloses phase splitter circuit having input clks and output CLKs to phase circuit 316 and 318, outputting CLKINT1 and T2 for duty cycle to be adjusted and outputs CLKOUT). 

 Kizer et al (US20040075462 1A-1B & FIG 14; adjusting duty cycle based on clock signal in response to error).
Amirkhany et al (US9413339 FIG 6 discloses based on CK input determining DCC code and storing DCC code).
However, with respect to claim 2, none of the prior art teaches, suggests or renders obvious, either alone in combination  a second circuit coupled with an output of the clock dividing circuit and operable to adjust a duty cycle of at least one of a plurality of clock signals output by the clock dividing circuit; a third circuit coupled with the second circuit and operable to output two clock signals based at least in part on the plurality of clock signals with at least one of the plurality of clock signals having a duty cycle adjusted by the second circuit; and a control component coupled with the third circuit and operable to modify, based at least in part on the two clock signals, the duty cycle adjustment provided by the first circuit. Claims 2-8 are allowed because of their dependency to the allowed base claim 2.
However, with respect to claim 9, none of the prior art teaches, suggests or renders obvious, either alone in combination outputting, by a clock dividing circuit coupled with the first circuit, a second set of clock signals that is based at least in part on the first set of clock signals; adjusting, using a second circuit, a duty cycle of at least one clock signal of the second set of clock signals; outputting, by a third circuit and after adjusting the duty cycle of the at least one clock signal, two clock signals that are based at least in part on the second set of clock signals; and Page 3 of 6App. No.: 17/374,349PATENT Preliminary Amendment dated September 21, 2021 controlling the first circuit based at least in part on the two clock signals. Claims 10-18 are allowed because of their dependency to the allowed base claim 9.
However, with respect to claim 19, none of the prior art teaches, suggests or renders obvious, either alone in combination  outputting, by a clock dividing circuit coupled with the first circuit, a second set of clock signals that is based at least in part on the first set of clock signals; adjusting, using a second circuit, a duty cycle of at least one clock signal of the second set of clock signals; and performing an operation based at least in part on timing information indicated by the second set of clock signals. Claims 20-21 are allowed because of their dependency to the allowed base claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827